Title: Cash Accounts, September 1771
From: Washington, George
To: 



[September 1771]



Cash


Sep: 4—
To 2 Bushels of Rye
£ 0. 6. 0



To Cards
0.10. 0


5—
To Ferriages
0.12. 6


9—
To Ditto
0.10. 6



To Weaving of Captn [Sampson] Darrell
0. 8. 6


15—
To Cash receivd of Mr Rigd Graham
12.12.10



To Cash recd of Colo. Andw Lewis on Acct of the Officers & Soldiers Land
15.15. 0


16—
To Ferriages
1. 2. 6


18—
To Cash recd of Richd Lee Esqr. for the use of Mr Saml Washington
32. 5. 0


19—
To Cash of James Cleveland 100 Dollars
30. 0. 0


Contra


4—
By Thos Bishops Wife laying Moll
0.10. 0


8—
By Mr Saml Washington pr Vale Crawford
109.11. 3


9—
By Miss M. Parke Custis
2. 2. 3



10—
By William Roberts
0.12. 0



By Exps. to Fredericksburg & back
0.11. 6



By a dark bay Mare bot of—Pattie
8. 0. 0



By Cards
2. 1. 3


12—
By a pair of Boots for Will
1.11. 6


14—
By Cash lent my Mother
4.12. 6



By mending an Earing
0. 1. 3


16—
By Jonathan Palmer
6. 0. 0



By Benja. Buckler
1.10. 0


18—
By Mr Pierce Bayly 8/3. also 30/ for 214 lbs. Tobo
1.18. 3



By Cash pd Jno. Hite on acct of Lawe Harrison’s ordr in favr Jacob Hite
32. 5. 0



By Mr Saml Washington pr Vale Crawford
32. 5. 0


19—
By 50 panes Window Glass 8 by 10
1. 9. 0



By Doctr [David] Ross pr Rect for Iron
23. 1. 2



By Expences to and from Annapolis
2.16. 9


23—
By Jno. Parke Custis at the Annapolis Races
8. 0. 0



By a pr of Shoes for my Servant
0. 8. 0



By a Velvet Cap for Ditto
1. 4. 0



By Cards different times
13. 4. 3



By Play Tickets at Do
3. 0. 0



By Ball Ditto Do
0.18. 0


